Citation Nr: 1302192	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  07-37 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES
 AT HEARING ON APPEAL

The Veteran; Veteran's father


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to October 1998. He also served in the Marine Corps Reserve and Army Reserve.

These matters come before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the Veteran's claim was subsequently transferred to the RO in Waco, Texas.

The Veteran testified before the undersigned at a May 2010 hearing at the RO (Travel Board hearing). A transcript of that hearing has been associated with his claims folder.

This case was previously before the Board in March 2012 and was remanded for additional development.  

A review of the Virtual VA paperless claims processing system shows a copy of the Veteran's September 2012 Physical Evaluation Board (PEB) report. 
  
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

In the March 2012 Board remand, the Board instructed the RO to schedule the Veteran for a VA examination and obtain an opinion from the examiner as to "whether it is as least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities would, in combination, preclude him from securing and following substantiality gainful employment for which his education and occupational experience would otherwise qualify him."

The Veteran underwent a VA examination in June 2012.  The examiner described the functional impact of the Veteran's back and knee disorder on his ability to work; however, the examiner specifically declined to answer the question provided in the remand directives. 

As the VA examiner did not provide the requested opinion in accordance with the Board's remand directives, remand for a supplemental opinion is necessary.  Stegall, supra.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must either perform a social and industrial survey which addresses whether the Veteran's service-connected disorders render him unable to obtain and maintan employment or obtain an opinion from a professional who is qualified to opine on the issue of whether the Veteran's service-connected disorders render him unable to obtain and maintain employment.  In addition to reviewing the entirety of the claims file including the findings of the June 2012 VA examiner must be considered in forming an opinion.  

2. If the benefit sought on appeal remains denied, the RO should provide the Veteran and his representative with a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


